Citation Nr: 0125710	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:   New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 1974 to April 1975.  The appeal arises from a 
February 1995 rating action denying service connection for a 
back disorder.  In September 1996, the appellant testified 
before a hearing officer at the RO. 

By Remand Order of July 1997, the Board of Veterans Appeals 
(Board) considered the appellant's appeal of the February 
1995 rating action to have been timely filed, based on a 
request for an extension of time for the filing of a 
Substantive Appeal which was timely submitted by his 
representative; the appellant's filing of an almost-timely 
(missing the deadline by 2 days) Substantive Appeal; the RO's 
subsequent failure to address the issue of timeliness of the 
Substance Appeal; and the RO's treatment of the claim as if 
it was the subject of a timely Substantive Appeal.  In the 
July 1997 Remand Order, the Board also requested additional 
development of the evidence, based in part on the absence of 
service medical records.  


FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed 
decision of the issue on appeal has been obtained by the 
RO.

2. A back disorder did not develop during ACDUTRA, and is not 
otherwise related to ACDUTRA.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted (Public Law No. 106-475, 114 Stat. 2096) (9 November 
2000) (to be codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107) (West Supp. 2001).  The new statute amended and 
clarified the VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  Accordingly, 
the Board must assess whether the development of the 
appellant's claim has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

The Board in July 1997 remanded this case for evidentiary 
development to include a search for absent service records 
including service medical records; for requests to the 
National Personnel Records Center (NPRC) and the New York 
Army National Guard (NYARNG) for records of treatment or 
hospitalization; for requests for service inpatient or 
outpatient treatment records from Fort Polk, Louisiana and 
Fort Hood, California, for the period from 1973 to 1976; to 
request the appellant to identify health care providers and 
information regarding any care for a back disorder, and also 
provide authorization for the release to the VA of medical 
records of any such care; and to advise the appellant that 
his assistance was also required for development of his 
claim, and request that he submit any evidence, including 
supportive lay evidence, which may help his claim.  

Appellate review of the claims folder discloses that all this 
development has been accomplished to the extent possible by 
the RO.  A development letter was also sent to the appellant 
in January 2001, which satisfies the requirements for such 
development notification pursuant to the VCAA.  The 
discussion below explains the development undertaken by the 
RO, and reviews the responses and medical records obtained.  
Development undertaken after July 1997 represents development 
pursuant to the Board Remand Order.  

I.  Background

A January 1994 reply from the NPRC to an RO development 
request was to the effect that there were no service medical 
records on file at that facility.  It was confirmed that the 
appellant's period of ACDUTRA was from October 4, 1974 to 
April 28, 1975. 

In February 1994, the appellant underwent a VA examination of 
his spine.  He reported a history of a back injury sustained 
in service in 1974.  He complained of low back pain with 
radiation to the right leg with cramp.  On examination, there 
was no apparent spinal deformity or muscle spasm.  Lumbar 
lordosis was normal.  On lumbar range of motion testing, 
there was 85 degrees of forward flexion, 25 degrees of 
lateral flexion, right and left, and 10 to 15 degrees of 
backward extension.  Straight leg raising was to 80 degrees 
on the right, and 70 to 75 degrees on the left.  The 
assessment was low back pain.  

The February 1994 VA examination report also discloses that 
X-rays were taken at State Department, 22 Court Street, 
Brooklyn, New York.  However, a report of those X-rays is not 
contained in the claims folder.  While the Board notes that 
it is conceivable that the RO could obtain a report of those 
February 1994 X-rays if they are still available, the record 
contains subsequent March 1999 X-rays as well as a report of 
magnetic resonance imaging (MRI) of the appellant's 
lumbosacral spine, all of which are negative for any 
deformity or pathology.  Accordingly, the Board concludes 
that an additional search for the February 1994 X-rays is not 
necessary, inasmuch as there is no reasonable possibility 
that a result of that search would yield medical information 
that would further the appellant's claim. 

Records received from the NYARNG in August 1994 include 
copies of a report of the appellant's enlistment examination 
in August 1974, an enlistment statement of medical history in 
August 1974, and the appellant's service personnel records.  
The August 1974 medical examination and medical history 
include no report, finding, or diagnosis of a back disorder.  
The NYARNG personnel records indicate that the appellant had 
a total of 2 years, 5 months, and 10 days of Reserve 
membership, and that he was assigned to reserve assignment 
with the U.S. Army Reception Station effective January 23, 
1977.  The appellant received a general discharge from the 
NYANG effective January 23, 1977.  

In a June 1995 letter, R. M. Rao, M.D., stated that the 
appellant had been his patient since 1978, and that, based on 
his records, the appellant had complained of low back pain 
since 1978.  Dr. Rao opined that the appellant's low back 
pain was due to his military basic training.  However, the 
Board notes that Dr. Rao provided no medical or evidentiary 
basis for his opinion as to the etiology of the appellant's 
low back pain.  Because the physician did not reply to 
requests for copies of his actual medical records, the Board 
can only draw conclusions based on the unsubstantiated 
medical opinion contained in the June 1995 letter.  Without 
copies of Dr. Rao's contemporaneous medical records of 
treatment of the appellant, the Board can only conclude that 
the physician discerned a service origin for the appellant's 
low back pain based solely on the appellant's own statements.  
Such a conclusion can be of no more probative value than the 
appellant's lay statement upon which it is based.  See Swan 
v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Attempts to obtain corroborating 
contemporaneous medical records from Dr. Rao were unfruitful, 
as discussed below.  

In an August 1996 letter, the appellant stated that he was 
treated during basic training at the Fort Polk base clinic 
for problems with his lower back which developed at that 
time.

At a hearing before a hearing officer at the RO in September 
1996, the appellant testified that he suffered an injury to 
his back approximately 6 weeks into basic training in service 
in approximately November 1974, when something slipped in his 
back.  He testified that he was then hospitalized for 
approximately 1 week at the base hospital at Fort Polk.  He 
testified that he was placed in traction and received 
physical therapy, and thereafter was assigned a light-duty 
profile.  He testified that he went to sick call 2 or 3 times 
per week in service, and his military occupational specialty 
(MOS) was changed to clerk-typist because of his injury, even 
though he could not type.  He testified that, post service, 
he was in a National Guard unit for   2 years, but could not 
continue beyond that due to his back pain.  He explained that 
he could not stand at attention any more due to back pain, 
despite wearing support straps and taking pain medication.  
He testified that, approximately 6 months after separating 
from ACDUTRA, he was treated at the Brooklyn, New York VA 
Medical Center (VAMC) on a few occasions for his back.  
Thereafter, he went to the VA outpatient clinic on Ryerson 
Street in Brooklyn, New York approximately 6 times in 1975 or 
1976.  He testified that he was treated with a strap around 
his waist and pills for pain, but these did not help.  He 
testified that he was first seen by Dr. Rao for back problems 
in approximately 1978, and was given pain medication.  He 
testified that his back disorder was manifested by cramps in 
his knees and feet, and occasional numbness in his feet and 
legs.   

A December 1996 reply from the NPRC to a 2nd  RO evidentiary 
development request indicated that there were no clinical 
records and no service medical records to be found after a 
search at that facility.  It was confirmed that the 
appellant's period of ACDUTRA was from October 4, 1974 to 
April 28, 1975. 

By letter of March 1998, the RO requested the appellant to 
assist in the development of his claim.  In an April 1998 
reply, the appellant stated that he was treated at a medical 
facility (the Washington Medical Center in Brooklyn, New 
York) that no longer existed, and that he did not know where 
records of his treatment at that facility may have gone.  In 
the absence of a means to pursue such records further, the 
Board finds that the RO appropriately undertook no 
development in what would have been a futile attempt to 
obtain those private medical records from a reportedly no-
longer-extant medical facility.  The appellant further stated 
that he received outpatient treatment at the VA medical 
facility at 800 Poly Place, Brooklyn, New York from 1978 to 
the present time.  He added that he had no military service 
subsequent to termination of his service with the NYARNG in 
1977.  He reported that he had received an involuntary order 
to active duty to go through basic training again, but that 
he did not report for this active duty because he was unable 
to perform such training due to constant pain in his back, 
with subsequent termination of membership with the NYARNG.   
The appellant also provided an authorization for the VA to 
obtain records of his treatment from 1978 to the present time 
from Dr. Rao.  The RO subsequently sent 2 records development 
letters to Dr. Rao at the address provided by the appellant, 
one in August 1998, and a second in March 2001.  No reply was 
received from Dr. Rao.  In a letter sent to the appellant in 
January 2001, the RO notified him that no records of 
treatment had been received from Dr. Rao, and he was 
requested to assist the RO by obtaining and providing such 
records.  The RO then informed him that it was ultimately his 
responsibility to obtain private medical records in support 
of his claim.  

A March 1998 VA Report of Contact (ROC) indicates that the RO 
contacted the base hospital at Fort Polk, Louisiana that 
month and inquired whether records related to the appellant's 
claim of treatment at that facility in 1974 were still 
maintained at that facility.  The Fort Polk base hospital 
subsequently advised the RO that records were only kept at 
that facility for 3 years, and then were retired to the NPRC.  
The ROC further indicated that in March 1998 the RO contacted 
the base hospital at Fort Hood, Texas and inquired whether 
records related to the appellant's claim of treatment at that 
facility in 1974 were still maintained at that facility.  The 
Fort Hood base hospital subsequently advised the RO that 
records were only kept at that facility for 2 years, and then 
were retired to the NPRC.  The ROC further indicates that, in 
March 1998, the RO made inquiries at the Pentagon regarding 
records of treatment at the former base hospital at the 
former Fort Ord, California, and inquired as to whether there 
was any records repository to which records related to the 
appellant's claim of treatment at that facility in 1974 might 
have been sent.  A Pentagon official subsequently notified 
the RO that Fort Ord was closed in 1994; that records of 
treatment in 1974 would have long since been retired to the 
NPRC; and that prior to its closure, the base hospital at 
Fort Ord had kept records for 3 years before transferring 
them to the NPRC.  As noted above, a prior reply from the 
NPRC in January 1994 indicates that there were no service 
medical records of the appellant on file. 

In March 1998, the RO made a supplemental request to the NPRC 
for Army records of the appellant, including service, 
medical, and clinical records, and records pertaining to a 
change in MOS and to any additional service as related to a 
reported involuntary order to active duty on January 23, 1977 
to report to Fort Dix.  An April 1998 reply from the NPRC 
indicated that a search for the requested records was 
conducted for treatment at Fort Polk in 1974, with negative 
results.  The NPRC again confirmed that the appellant had 
service only from October 4, 1974 to April 28, 1975 which was 
ACDUTRA.

In June 1998, the RO made an Automated Medical Information 
Exchange (AMIE) request to the Brooklyn, New York VAMC.  In 
July 1998, the VAMC furnished copies of duplicate medical 
records of treatment of the appellant at that facility from 
1975 to the present time, as well as new records of treatment 
in October 1997.  The October 1997 records indicate that the 
appellant was seen in the emergency room with complaints of 
chronic back pain, and also requesting detoxification.  The 
provisional diagnosis was alcohol abuse.  Upon triage 
evaluation, the appellant complained of an over 6-year 
history of lower back pain which was becoming worse.  The 
examiner recorded only general examination notes, without 
specific findings referable to the spine.  The assessments 
were chronic low back pain and alcohol abuse.  

Based on the appellant's April 1998 report of treatment, the 
RO in October 1998 requested all records of inpatient and 
outpatient treatment from January 1975 to the present time 
from the VA outpatient clinic on Ryerson Street, Brooklyn, 
New York.  An August 1998 reply from that medical facility 
indicated that a search indicated the existence of no such 
medical records of treatment of the appellant.  

A 2nd  RO request to the State Adjutant General of the NYARNG 
in November 1998 yielded duplicate copies of NYARNG records 
which were already of record in the claims folder in August 
1994, as discussed above.  These included records of the 
appellant's August 1974 enlistment examination, but no 
records of medical treatment or evaluation during the 
appellant's period of ACDUTRA between October 1974 and April 
1975 or during subsequent membership with the NYARNG through 
January 23, 1977.  

A VA examination of the spine was conducted in February 1999, 
and the appellant's claims folder was reviewed.  The examiner 
noted that there was no medical record of his time in 
service, as well as no record of injury in service.  The 
examiner noted the appellant's reported history of injury to 
his back in basic training at Fort Polk, Louisiana in 1974, 
with current complaints of worsening back pain.  The 
appellant reported that picking up heavy objects, bending 
forward, and lying on his back exacerbated his condition, and 
that his condition was aided by pain medication.  He reported 
having working as a steamfitter for ten years, though he now 
only performed light duty work.  On examination, the 
appellant walked erect slowly, without list, tilt, or limp.  
He rose easily on his toes, rose on his heels unsteadily, and 
squatted completely.  There was no pain to percussion of the 
spine, and no paravertebral muscle spasm.  There were no 
surgical scars over the spine.  Range of motion testing 
showed 55 degrees of forward flexion, with 90 degrees of 
forward flexion with pain; 15 degrees of backward extension; 
20 degrees of flexion to the left and right; and 35 degrees 
of rotation to the left and right.  Straight leg raising in a 
seated position was to 85 degrees on the left and right; the 
appellant complained of pain on extremes of motion.  Knee and 
ankle jerks were equal and active.   March 1999 X-rays and 
MRI of the lumbar spine were negative for pathology.  The 
assessment was essentially unremarkable examination of the 
lumbar spine.  

In an April 1999 addendum, the February 1999 VA examiner 
opined that, based on the medical record and the current 
examination, there was no tangible evidence of debilitating 
injury to the appellant during his period of service from 
October 4, 1974 to April 20, 1975.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service or while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability, and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

On the one hand, the claims folder contains no medical 
records of treatment for a back disorder at any time prior to 
1994.  While Dr. Rao note in June 1995 that the appellant 
complained of back pain since 1978 and related that pain to 
the appellant's military service, the Board finds that that 
opinion is of no probative value, inasmuch as it is based 
solely on the medical history as related by the appellant - 
an inaccurate factual premise.  It does not causally 
associate any current back disorder to the appellant's period 
of service, except as based on the appellant's own 
statements, and is uncorroborated by Dr. Rao's 
contemporaneous medical records, which he failed to furnish 
upon requests by the RO, as discussed above.  

On the other hand, February 1999 VA X-rays and MRI of the 
lumbar spine found no evidence of back pathology.  The 
February 1999 VA examiner found no objective evidence of a 
back disorder, assessed an essentially normal examination, 
and opined in April 1999 that there was no objective evidence 
to support the appellant's allegation of a back injury in 
service.  The Board finds the 1999 VA examiner's opinion and 
assessment to be of great probative value and dispositive of 
the issue on appeal, based as they are on a thorough review 
of the entire evidence contained in the claims folder and 
current examination of the appellant.  Despite exhaustive 
search by the RO, as detailed above, no evidence was obtained 
that supports the appellant's allegations of back injury and 
treatment in service, and continuity of a back disorder since 
that time.  In the absence of medical evidence of any back 
disorder in service or for many years thereafter, and in the 
absence of objective evidence of a current back disability on 
the most recent VA examination, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a back disorder.  Therefore, 
the benefit of the doubt doctrine does not apply in this 
case, and the appeal is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

